Title: To Benjamin Franklin from Charles Thomson and Thomas Mifflin, 3 May 1769
From: Thomson, Charles,Mifflin, Thomas
To: Franklin, Benjamin


Sir
Philada: 3d. May 1769
Since we had the Pleasure of writing to you an Union has taken place between the principal Librarys in Town. In Consequence of which the Directors have ordered a Review of the Books. And as it is not yet fully known what we have or what we want, The Directors have ordered us to write and request the Favour of you, if you have not laid out our Money not to purchase any Books till you hear from them which will be in a short Time. What you have purchased they desire you will please to forward by the first Opportunity. Among them we hope for the Pleasure of seeing your Works and Robertsons History of Charles 5th. We are, Sir with the greatest Esteem and Respect Your Obedient humble Servants.
Charles ThomsonThomas Mifflin
